Citation Nr: 1642097	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO. 12-30 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Appellant asserts that he had service from July 1943 to September 1945 in the recognized guerrillas to qualify him for recognized service in the United States Armed Forces, Far East (USAFFE).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Appellant if further action is required.


REMAND

The Board must remand the case to ensure compliance with its September 2013 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). Specifically, the Board remanded the case for the AOJ to conduct a field investigation and personal interview of the Appellant to verify whether the Appellant is the Veteran whom he claims to be. The AOJ was also required to arrange for a comparison of the thumbprint on a May 1946 Affidavit for Philippine Army Personnel (PA AGO Form 23) with the thumbprints of the Appellant, by a person with expertise in fingerprint identification. The Board tasked the AOJ to prepare a report summarizing the expert's findings, including whether or not there is a fingerprint match. The Board also advised the Appellant that he must cooperate fully with the RO's attempts to establish his identity. 

In January 2016, the Manila RO notified the Appellant of the time and place for a February 2016 meeting to be interviewed by a field investigator at two locations chosen by VA because the U.S. State Department's Regional Security Office directives advise that U.S. Embassy personnel in the Philippines do not travel to certain areas in the Mindanao archipelago, including the location of the Appellant's home. The Appellant did not show for either meeting and he did not reply to the January 2016 letters. A field investigation was not conducted, but the RO prepared a field investigation report showing the steps taken to notify the Appellant of the time and location of the February 2016 meetings. Thus, there was substantial compliance with this portion of the Board's remand directives. 

However, the RO failed to substantially comply with the September 2013 Board remand directives when it did not arrange for an expert to compare the thumbprint on the May 1946 Form 23 with the Appellant's thumbprints that are already in the record. The claims file includes numerous instances where the Appellant has submitted identification documents that include his fingerprints. Thus, on remand, the AOJ should ask an expert to compare the thumbprint on the May 1946 Form 23 with the all of the fingerprints that have been submitted during the appeal. The expert should prepare a report summarizing his or her findings, to include whether or not there is a fingerprint match. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Arrange for a person with expertise in fingerprint identification to compare the thumbprint on the May 1946 Form 23 with the ALL of the fingerprints that are in the claims file, including those that have been submitted by the Appellant during the pendency of this appeal. 

Based upon a review of the relevant evidence, including the documents mentioned below, the expert should provide an opinion as to:

Whether there is a fingerprints match between the thumbprint located on the May 1946 Form 23 and ANY fingerprint submitted in conjunction with the Appellant's claim for FVEC benefits.

In rendering the above opinion, the expert's attention is drawn to the following documents in the record that include fingerprints:

*November 1991 Philippine Veterans Affairs Office Application for Old Age Pension.

*Commission on Elections identification card submitted in February 2009 and February 2011. 

*May 1946 Form 23 submitted in February 2010. 

*October 2012 Police Clearance Certificate submitted in November 2012. 

A thorough explanation must be provided for the opinion rendered. If the expert cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

2. Prepare and associate with the claims file a report summarizing the expert's findings, including the expert's opinion as to whether or not there is a fingerprints match between thumbprint on the May 1946 Form 23 and ANY other fingerprint in the record. 

3. After undertaking any other appropriate development deemed necessary, readjudicate the claim on the basis of the additional evidence. If the determination remains adverse to the Appellant, he should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

